Title: To James Madison from Thomas FitzSimons, 26 February 1806 (Abstract)
From: FitzSimons, Thomas
To: Madison, James


                    § From Thomas FitzSimons. 26 February 1806, Philadelphia. “The Ingenuity of British Vice Admiralty Judges has Lately discovered, a pretence for Condemning the property of American Citizens, which if Persisted in may have most Ruinous Consequences to a very Important Branch of our Commerce—of late, most of the Vessells met with on this passage from France to New orleans have been Carryd into British Ports and I have Just now received a Copy of the Sentence of the Judge (Byam) at Antigua, in which among other Reasons for the Condemnation is the following—
                    “‘that Soulies Right (the owner) and property in the Vessell and Cargo as an American Citizen resting altogether upon his residence at New orleans from the

date of the Cession of Louisiana by the Government of france to the United states of America, it remains to be determined whether a Native subject of france who when Louisiana belonged to Spain was a Subject of that Kingdom, and When it was Ceded by France became again a french Subject and in both Characters tradeing to and from the Countrys of the enemys of Great Britain Shall be at once by the event of the Sale of Louisiana to America Considered as an American Citizen and entitled to the rights, of Neutrality there is too much for this Court to say and is a question to be decided by a Superior Tribunal.’
                    “This was in the Case of a Vessell Called the Washington—Captured as above Stated—an appeal has been Lodged & the papers sent to William Vaughan Lender to Prosecute the appeal. As a very considerable Portion of the Produce shipped from the Mississipi is the property of Persons precisely Circumstanced as Mr Soulie is stated to be—if it is held that such Persons are not to be protected in this Commerce as American Citizens it is easy to foretell the intire Ruin of—such persons.
                    “If the Occasion appears as Important to you as it does to me I should hope it would form, a Subject worthy the attention of Government as precedent Goes far with the British Judges Who easily adopt the Measures of each other When it Can Serve their purpose.
                    “Another Circumstance has Lately ocurred highly injurious to American Claimants—contrary to the Act for Regulateing the Vice Admiralty Courts the Judges instead of haveing the Proceeds of property Appealed for remitted to England to abide the Event of the appeal Pay it over to the Captors in Securitie[s] totally insufficient—in an Instance this Year at Tortola in a Reversal of the decree of the Court there the Captors & Securities were found Insolvent and in a Late Inst. a Large sum was paid over in Like manner upon very Incompetent securities altho the Law was stated to the Judge & there cannot be a doubt that restitution in the appeal will be ordered.
                    “As it is understood, that the Complaints of the American Merchants is seen to be a Subject of Negotiation between G B. and this Country I have thot. it might be usefull to inform you of these practice[s] proofs of the Particular instances will be furnished if you deem it Necessary—but I should hope the Question respecting the Citizenship of the inhabitants of New orleans of sufficient Conseqe. to demand Immed. attention. If You deem it proper to favor me with an Oppinion on this Subject it will be made a proper use of.”
                